DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 November 2022 has been entered.
 
Amendments
The amendments of 14 November 2022 are hereby acknowledged and entered. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims Pending
Applicant has cancelled claims 2-6, 12 and added new claim 16. Claims 1, 7-11 and 13-16 are pending. 

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. Claims 1-14 are rejected under 35 U.S.C. 112, (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

In claims 13 and 14, Applicant recites that a “a ratio of the green light the LED light source is in the range of 25-42%.” This is unclear as a ratio means that one object is compared to another object. It is also unclear if Applicant is meaning to disclose a percentage or a ratio. Applicant should present the claim it is supposed to be like such as in claim 9, which is the correct way, if the ratio is being claimed. 
Claims 13 and 14 appear to be incomplete sentences.  For example, “a ratio of the green light the LED light source …”.   Could Applicant mean --a ratio of the green light in the LED light source--?

Claim Rejection - 35 USC § 102
Applicant’s amendments, filed 14 November 2022, with respect to claims 1-2, 5, 7-8 and 12 have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1-2, 5, 7-8 and 12 have been withdrawn. 

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (‘An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019) in view of Hawley et al. (“Improving Cannabis Bud Quality and Yield with Subcanopy Lighting,” HortScience 53(11):1593-1599, 2018), Kim et al. (“Green-light Supplementation for Enhanced Lettuce Growth under Red-Blue-light-emitting Diodes,” HortScience 39(7): 1617-1622, 2004), Runkle (“Growing Plants with Green Light,” Greenhouse Product News, June 2017, https://gpnmag.com/article/growing-plants-with-green-light/), Singh et al. (“LEDs for energy efficient greenhouse lighting,” Renewable and Sustainable Energy Reviews 49(2015):139-147) and Rechner et al. (“Can narrow-bandwidth light form UV-A to green alter secondary plant metabolism and increase Brassica plant defenses against aphids?”, PLOS ONE, November 30, 2017, pages 1-20) for reasons set forth in the previous Office action which are restated below. 

The claims are broadly drawn to a light regulation method for promoting accumulation of cannabinoid substances by adding an irradiation of green light into an indoor growing environment of cannabis to improve the accumulation of levels and yields of THC and CBD, where the light source is an LED light source, where the green light peak wavelength is 505-526 nm and the LED light source comprises 18-42% green light as well as 11.6-16.4% blue light and 46.4-65.6% red light and a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-460 nm, a red light with a peak wavelength of 655-690 nm and a green light with a peak wavelength of 505-526 nm and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4 and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where the initial light intensity is 80 µmol/m2 and where a maximum light intensity is 1000 µmol/m2 and photoperiod is 10-16 h/d and where the green light of the LED light source is in the range of 25-42% and where the peak wavelength of the green light lies at 515 nm and where the LED light source consists of 12.6% blue light, 37% green light and 50.4% red light. 
Claim Interpretation
The Examiner is interpreting the language of claims 13 and 14 where the ratio of the green light in the LED source is 25-42% and 31-37%, respectively to be percentage of green light in the LED light source (see 112 rejection supra).

Regarding claims 1 and 7-8, Bilodeau et al. teach that light properties play a critical role in secondary metabolite (which reads on cannabinoids, THC and CBD) synthesis and accumulation (abstract and page 10, left col., 2nd para bridging to top of right col.). By manipulating LED light spectra, it is possible to minimize operation costs while maximizing cannabinoid yield, including tetrahydrocannabinol (THC) and cannabidiol (CBD) (see abstract and pg. 10, left col., 2nd para bridging to top of right col.). Bilodeau et al. disclose that cannabinoids such as CBD and THC showed higher concentrations (i.e. improved yields) under LED light treatments (see pg. 10, top of right col. and TABLE 1). Bilodeau et al. also disclose using a LED as a light source in an indoor growing environment (pg. 9, left col.2nd 
 para). Bilodeau et al. also discloses that LED has low heat emission which allows them to be placed in the plant canopy for maximum cannabinoid yields (pg. 11, left col. 1st para). Additionally, Bilodeau et al. disclose red light has a 650-670 nm (i.e. 655-690), blue light 450- 520 nm (i.e. 440-460) and green light 520-560 nm (i.e. 505-526 and 515-523) (pg. 5, right col., page 6, right col., page 7, left col.). Bilodeau et al. also teaches the cannabis plants have been grown under light intensities ranging from 300 to 2000 µmol/m2s (page 4, top of right col.). 
Bilodeau et al. do not teach that the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material or that the green light is 25-42% in the LED. Bilodeau et al. do not teach wherein the light source comprises 31-37% green light or that the green light is 25-42% in the LED. Bilodeau et al. do not teach wherein the LED light source comprises 18-42% green light as well as 11.6-16.4% blue light and 46.4-65.6% red light, wherein the ratio of the photon number of the blue light to the photon number of the rid light is 1:4, or wherein the initial light intensity is 80 µmol/m2s and where a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d or wherein the green light lies at 515 nm.

Regarding claims 1 and 11, Hawley et al. teach that using RGB light treatments greatly increased yield and concentrations of THC in cannabis bud tissue (see abstract; top of pg. 1595, middle and right col. bridging to top of pg. 1596; Table 2). Hawley et al. teach that LED lights were used in an indoor growing environment (pg. 1593, right col., last para). Hawley et al. also teach the photosynthetic photon flux at 80 µmol/m2s and at 500 µmol/m2s (which reads on an initial light intensity is 80 µmol/m2s and a maximum of light intensity is 1000) and the photoperiod is 12 hours (i.e. 10-16 h/d) (see Table 1).

Regarding claims 1 and 7-9, Kim et al. teach that green supplemental lighting offer benefits such as better penetration of the plant canopy and potentially increase plant growth by increasing photosynthesis (see abstract, pg. 1617, middle col. 2nd para). Kim et al. also teach a green-light supplementation at 24% green light (500-600 nm) with the red and blue LEDs light treatment (see abstract and page 1618, left col., 2nd para). Additionally, as shown in Table 1 (see RGB column “Fraction (%)” and page 1620, right col., 3rd para), 15% is blue light (i.e. 11.6-16.4%), 61% is red light (i.e. 46.4-65.6%) and 24% green light (i.e. 18-42%) and which also shows that the blue light to red light ratio is 1:4. Kim et al. also teach the blue light peak wavelength of 400-500 nm (440-460 nm), red light peak wavelength of 600-700 nm (i.e. 655-690 nm) and green light a peak wavelength of 500-600 nm (i.e. 505-526 nm) (page 1618, left col.1st para). 

Regarding claims 13-14, Runkle teaches that using green light in LEDs at 25% to 50% (i.e. 25-42%) in plant growth applications. Runkle also teach that under higher proportions of green light some experiments indicate that green light can actually promote extension growth similar to the effects of far-red radiation so the effects of green depend on its intensity, the crop and what other wavebands and intensities of light are delivered (see whole document).

Regarding claims 2 10, Singh et al. teach that LED light source contains a LED chip (page 140, right col., 1st para). Singh et al. also teaches that LEDs as light sources for greenhouse lighting (i.e. indoor growing environment) can be sustainable and highly efficient (see abstract). LEDs can be placed closed to the crop surfaces without risk of overheating and stressing the plants (page 140, right col., 1st para). LEDs has the ability to control spectral composition of blue, green red, and far-red wavelengths (page 141, left col., 1st para). Singh et al. also teaches that green light contributes to plant growth and development and when used in combination red, blue and far-red lights (provided by LEDs) shows important physiological effects (page 142, bottom left col. bridging to top of right col.).

Regarding claim 15, Rechner et al. teach that plants are treated with a green light that lies at 515 nm (see abstract). Rechner et al. found that green light increases plant eight and secondary metabolites.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a green light to promote accumulation of levels and yields of cannabinoid substances such as THC and CBD, as taught in the cited references. It would have been obvious to use a green light that has a peak wavelength at 505-526 nm with a LED light source in an indoor growing environment to improve the accumulation of tetrahydrocannabinol (THC) and cannabidiol (CBD) as it was known that green light with the peak wavelength of 505-526 nm improves the accumulation of levels and yields of THC and CBD as taught in Bilodeau et al. and Hawley et al. which includes 15% blue light, 61% red light and 24% green light as taught in Kim et al. and that the green light in LEDs contain 25-50% as taught in Runkle. Also, specifically using the green light for plant growth and development where the peak wavelength lies at 515 nm as taught in Rechner et al.

It would have been further obvious to use a LED light source and manipulate the light spectra and stimulate specific plant photoreceptors, while minimizing operation costs and maximizing cannabis biomass and cannabinoid substances as taught in Bilodeau et al. and Hawley et al. Kim et al. additionally teaches that green light can better penetrate the plant canopy and increase plant growth by increasing photosynthesis from the leaves in the lower canopy.   

Although none of the references teach the exact percentage of light at each wavelength as in claimed in claim 16, one skilled in the art at the time the invention was made would have been motivated to use such a percentage of blue light, red light and green light as a matter of routine optimization and experimentation. One of ordinary skill in the art would have optimized these parameters in order to obtain the best THC and CBD accumulation. The adjustment of particular conventional working parameters such as percentages of percentage of blue, red and green light is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular percentage of blue, red or green light is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. (See MPEP 2144.05)

The person of ordinary skill would have found it obvious to combine the references because ordinarily skilled artisans would have recognized the reasons for combining the cited references which disclose known information regarding blue, green and red peak wavelengths and specifically green light in improving cannabinoid substance levels and would have known how to do so. The person of ordinary skill in the art would further have expected that the combination of references would improve levels and accumulation of cannabinoid substances because Bilodeau et al. and Hawley et al. each teach the benefits of using a green light effectively. Therefore, it would have been obvious to improve the accumulation of levels and yields of cannabinoid substances by adding a green light to the LED light source to obtain the claimed invention.

One would have been motivated to manipulate the light spectrum, percentages and wavelengths of light to obtain the claimed invention because it was known in the art to use a green light at the
claimed wavelengths and percentages to improve the accumulation of levels and yields of THC and CBD as taught in Bilodeau et al. and Hawley et al. Additionally, it would have been obvious to use a LED light source in an indoor growing environment because it was known that LED lights are energy efficient, has the ability to control spectral composition of blue, green, red and far-red wavelengths, can be placed close to crop surfaces without the risk of overheating and stressing the plants, reduction in watering and ventilation maintenance as taught in Singh et al. and LED light source has been used in cannabis production in an indoor growing environment as disclosed by Bilodeau et al. and Hawley et al. Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the method as it was commonly known in the art to use a green light with the claimed peak wavelength to improve the accumulation of levels and yields of cannabinoid substances as taught in the cited references. Therefore, one of ordinary skill would expect a reasonable expectation of success on obtaining the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Applicant’s Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive. 

Applicant argues (top of page 7 of response) that “none of the references, individually or in combination, disclosed the LED light source consists of 11.6-16.4% blue light, 46.4-65.6% red light, and 18-42% green light.
This is not found persuasive because Kim et al. teaches that the LED light ranges fall within the ranges of the claimed invention which is, as disclosed supra 15% is blue light (i.e. 11.6-16.4%), 61% is red light (i.e. 46.4-65.6%) and 24% green light (i.e. 18-42%). See Table 1 and page 1620, right col., 3rd para.

Applicant argues (top of page 7 of response) that “This (sic) intensities have been experimented in the embodiments of the present application, and it is preferable to supplement green light 505-526nm on the basis of red and blue light, which is more effective for promoting accumulation of levels and yields of CBD and THC in cannabis. The special spectral formula for cannabis as provided may enable the cannabis to accumulate and synthesize more THC and CBD during the industrial cultivation.”
This is not found persuasive because Bilodeau et al. which showed that cannabinoids such as CBD showed higher concentrations under LED light (see page 10, top of right col.).

Applicant argues (middle of page 7 of response) “Further with respect to the newly added claim 16, according to Embodiment 2 and Table 2 of the present application, the LED light consisting of 12.6% blue light, 37% green light, and 50.4% red light leads to an increase of 12.94% and 21.35% in CBD level and THC level, respectively.
These arguments have been carefully considered but are not deemed persuasive. Kim et al. teach 15% is blue light (i.e. 11.6-16.4%), 61% is red light (i.e. 46.4-65.6%) and 24% green light (i.e. 18-42%). Although the reference does not teach the exact percentage of light at each wavelength, one skilled in the art at the time the invention was made would have been motivated to use such a percentage of blue light, red light and green light as a matter of routine optimization and experimentation. Kim et al. teach 15% blue light, 61% red and 24% green light. One of ordinary skill in the art would have optimized these parameters in order to obtain the best THC and CBD accumulation. The adjustment of particular conventional working parameters such as percentages of percentage of blue, red and green light is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular percentage of blue, red or green light is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. (See MPEP 2144.05)
Regarding the results in Table 2, the difference between the control and the THC and CBD levels (%) found using the claimed LED light source components is less than 1% (control = 10.43% and 3.42 (respectively) and Ex. 8 = 11.78% and 4.15%, respectively). It is unclear if this difference is a significant difference given that there are no standard deviations provided. Furthermore, as stated above, optimizing a parameter such as % LED light sources is routine in the art and commonly practiced.

Applicant argues (middle of page 7 of response) “At least based on the above reasons, Applicant respectfully states that none of the references, including Bilodeau, Hawley, Kim, Runkle, and Singh, disclose the LED light source consists of 11.6-16.4% blue light, 46.4-65.6% red light, and 18-42% green light.”
This is not found to be persuasive because the rejection is based upon the combination of references. In response to Applicant’s arguments, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is reminded that it is the combination of teachings of Bilodeau et al., Hawley et al., Kim et al., Runkle, Singh et al. and Rechner et al., each teach the limitations of the invention as claimed.

Summary
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661